31 A.3d 287 (2011)
In re Adoption of S.P.
Petition of Washington County Children & Youth Services.
No. 476 WAL 2011
Supreme Court of Pennsylvania.
October 31, 2011.

ORDER
PER CURIAM.
AND NOW, this 31st day of October, 2011, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all remaining issues. The issues, rephrased for clarity, are:
1. Whether the Superior Court of Pennsylvania failed to apply the proper standard of review by reversing the trial court's order which is supported by the record.
2. Whether the Superior Court of Pennsylvania committed an error of law when it placed father's effort above findings of "repeated and continued incapacity" caused by his incarceration, under 23 Pa.C.S.§ 2511(a)(2), and in not considering the effect of father's incapacity on the child's need for essential parental care, control or subsistence.